Citation Nr: 1529077	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for multiple myeloma for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran had active service from June 1958 to September 1961.  He died in September 2008.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action on her part is required.


REMAND

Service Connection for the Purpose of Accrued Benefits

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203 (2014).

Here, in October 2008, the Appellant filed a claim (in pertinent part) for service connection for multiple myeloma for accrued benefits purposes.  In a January 2009 rating decision, the RO denied this claim for accrued benefits and denied service connection for the cause of the Veteran's death. See January 29, 2009, Notification Letter stating that claim for accrued benefits was denied.  The Appellant submitted a timely NOD in August 2009 to both the denial of her claim of entitlement to service connection for the cause of the Veterans death and the denial of the Veteran's pending claim for myeloma, i.e. accrued benefits.  The record before the Board, however, does not show that the Appellant has been provided an SOC in response to this NOD adequately addressing the claim of service connection for multiple myeloma for accrued benefits purposes and providing the law regarding this claim.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Service Connection for the Cause of Death

The Board finds that the claim for service connection for the Veteran's cause of death, which has been properly appealed to the Board, is inextricably intertwined with the claim for accrued benefits.  Adjudication of the issue of service connection for the Veteran's cause of death must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate SOC to the Appellant and her representative on the matter of entitlement to service connection for multiple myeloma for accrued benefits purposes.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.
 
2.  After undertaking any additional development deemed to be necessary, readjudicate the Appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


